DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 JUL 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 18 JUL 2022.  The amendment has been entered.
The status of the claims is as follows:
Claims 1-3, 6-7, and 11-16 are pending.
Claims 1, 6, and 14 are amended.
Claims 4-5 and 8-10 are canceled.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 AUG 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji ‘446 (U.S. PGPub 2013/0244446) in view of Kanai ‘554 (U.S. Patent 5,366,554) and Yang ‘516 (U.S. Patent 6,846,516).
Claim 1 – Tsuji ‘446 teaches a film forming method comprising (Abstract, ALD; also PG 0024 and 0044-0058):
supplying a gas of a carbon precursor containing an organic compound (e.g. PG 0046);
supplying a gas of a silicon precursor containing a silicon compound to the substrate (e.g. PG 0045); and
forming a carbon-silicon containing film on the substrate by reacting the carbon precursor with the silicon precursor at a temperature lower than 8000C (PG 0050).
Tsuji ‘446 does not expressly disclose a reaction wherein the process is performed without plasma.  The cited examples all show plasma-generated radicals in use.  PG 0034 teaches thermal radical generation as an express suitable alternative to plasma radical generation in the ALD processes of Tsuji ‘446.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 to utilize thermal radical generation in its enhanced ALD process.  Tsuji ‘446 allows for substrate temperatures up to 650 degrees Celsius at PG 0037.
Tsuji ‘446 does not teach or suggest wherein the organic compound is bis(chloromethyl)acetylene, nor does Tsuji ‘446 expressly teach the generation of SiH2 radicals for the reaction.  Tsuji ‘446 is drawn to the formation of silicon and carbon containing films as discussed at PG 0050.  Kanai ‘554 describes a device and methods for vapor deposition of films (e.g. Column 5 Lines 51 – 62).  The method is used to deposit silicon containing films (Column 6 Lines 20-30), said silicon containing films further optionally containing carbon (Column 7 Lines 27-55).  The carbon compounds may be e.g. butyne (Column 7 Line 45), and substitution of the carbon compounds with halogen atoms is contemplated (Column 7 Lines 32-35 and Lines 45-52; chlorine expressly recognized as a halogen for selection at Column 7 Line 48).  One of two isomers of butyne is 2-butyne, which is CH3 – C (triple bond) C – CH3.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 to use e.g. halogenated 2-butyne compounds as a carbon source as suggested by Kanai ‘554, as Tsuji ‘446 wants to form a film containing silicon and carbon using unsaturated carbon-containing precursors and Kanai ‘554 suggests the formation of silicon and carbon containing films using halogenated unsaturated carbon-containing precursors as a suitable carbon source.  The further choice of chlorine as one of four listed halogens is also prima facie obvious from Kanai ‘554 Column 7 Line 48.
Tsuji ‘446 / Kanai ‘554 does not teach or suggest wherein the silicon compound generates SiH2 radicals which react with the organic compound to form the carbon-silicon containing film.  The cited embodiment for the rejection of Claim 1 (Tsuji ‘446 PG 0045) uses tetrachlorodimethyldisilane as the silicon source.  Tsuji ‘446 PG 0026 discloses that tetrachlorodimethyldisilane and halogenated disilanes, e.g. hexachlorodisilane, are known equivalent materials for the silicon source.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Tsuji ‘446 / Kanai ‘554 to replace tetrachlorodimethyldisilane with hexachlorodisilane as a silicon source for silicon carbon deposition.   The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Yang ‘516 discloses systems and precursors for use in ALD processes (Abstract, e.g. Column 14 Line 60 – Column 15 Line 24).  The specific embodiment discloses precursors for introducing e.g. silicon into a ternary film and teaches that hexachlorodisilane and disilane are known equivalent materials for the purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 / Kanai ‘554 to use disilane in place of hexachlorodisilane as suggested by Yang ‘516 as a silicon source for silicon carbon deposition.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Applicant stipulates (see e.g. PG 0028 of the specification) that disilane decomposes to form SiH2 radicals at 400 degrees Celsius.  Tsuji ‘446 discloses thermal generation of radicals at PG 0034 and discloses process temperatures of up to 650 degrees Celsius.
Claim 3 – Tsuji ‘446 / Kanai ‘554 / Yang ‘516 renders obvious the film forming method of claim 1, wherein said forming the carbon-silicon containing film on a surface of the substrate is performed by alternately repeating said supplying the gas of the carbon precursor and said supplying the gas of the silicon precursor (Tsuji ‘446 PG 0045, 0046, 0057).  
Claim 6 – Tsuji ‘446 / Kanai ‘554 / Yang ‘516 renders obvious the film forming method of claim 1, further comprising, after said forming the carbon-silicon containing film:  forming an upper layer film for suppressing a release of the halogen atom from the carbon-silicon containing film (Tsuji ‘446 PG 0045, 0046, 0057; After any given cycle of the ALD process excepting the final one, another cycle is performed.  This cycle comprises the formation of a silicon monolayer and a carbon monolayer on the substrate intrinsically as a core ALD reaction mechanism.  These monolayers overlay the previously deposited carbon-silicon film(s) and serve as physical barriers to matter beneath them).  
Claim 7 – Tsuji ‘446 / Kanai ‘554 / Yang ‘516 renders obvious the film forming method of claim 6, wherein the upper layer film is a silicon film (Tsuji ‘446 PG 0045, 0046, 0057; After any given cycle of the ALD process excepting the final one, another cycle is performed.  This cycle comprises the formation of a silicon monolayer and a carbon monolayer on the substrate intrinsically as a core ALD reaction mechanism.  These monolayers overlay the previously deposited carbon-silicon film(s) and serve as physical barriers to matter beneath them).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji ‘446 / Kanai ‘554 / Yang ‘516 as applied to claim 1 above, and further in view of Varadarajan ‘664 (U.S. PGPub 2018/0240664).
Claim 11 – Tsuji ‘446 / Kanai ‘554 / Yang ‘516 teaches the film forming method of claim 1, but does not teach or suggest wherein a number of silicon bonded to carbon contained in the carbon-silicon containing film is changed by adjusting a ratio of a flow rate of the silicon precursor supplied in said supplying the gas of the silicon precursor to a flow rate of the carbon precursor supplied in said supplying the gas of the carbon precursor.  The cited embodiments in Tsuji ‘446 maintain constant flow rates throughout the deposition process.  Tsuji ‘446 discloses its films are suitable for use in e.g. dielectric applications (PG 0044).  Varadarajan ‘664 is drawn to the formation of ALD films of silicon carbide with excellent dielectric properties (PG 0067) and discloses that graded silicon carbide films, with e.g. a variable concentration from one surface of the film to the other, allows tailoring of the dielectric properties to improve the performance of the film (PG 0068).  The grading occurs e.g. by varying the flow rate of precursors (PG 0068) to vary the concentration of elements in the film (PG 0069).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Tsuji ‘446 / Kanai ‘554 / Yang ‘516 to form a graded silicon carbide layer as suggested by Varadarajan ‘664, as Tsuji ‘446 / Kanai ‘554 / Yang ‘516 wants to form silicon carbide films for dielectric applications and Varadarajan ‘664 teaches that forming graded silicon carbide films allows for tailored control of dielectric properties throughout the silicon carbide layer.  Varying the elemental concentration in the film inherently varies the number of silicon and carbon atoms present, and therefore inherently varies the number of silicon to carbon bonds present in the deposited film.

Claims 1, 2, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samoilov ‘932 (U.S. PGPub 2008/0044932) in view of Kanai ‘554.
Claim 1 – Samoilov ‘932 teaches a film forming method comprising (Abstract, PG 0101):
supplying a gas of a carbon precursor containing an organic compound having a carbon bond to a substrate (e.g. PG 0101, methylsilane);
supplying a gas of a silicon precursor containing a silicon compound to the substrate (PG 0101, silane); and
forming a carbon-silicon containing film on the substrate by reacting the carbon precursor with the silicon precursor at a temperature lower than 8000C (PG 0101, 550 degrees Celsius) without using plasma (PG 0101, the process disclosed is a thermal reaction and does not recite the use of plasma; see further PG 0045-0062 for a recitation of the primary embodiment which does not utilize plasma).
Samoilov ‘932 does not expressly teach an embodiment where the carbon precursor comprises an unsaturated bond, wherein the organic compound has a nucleophilic side chain and the organic compound is bis(chloromethyl)acetylene (all of the silicon carbon films embodied use methylsilane).  Samoilov ‘932 PG 0054 discloses methylsilane and e.g. butyne as known alternative carbon sources for forming a silicon carbon material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Samoilov ‘932 to form a silicon carbon material as disclosed in e.g. PG 0101 using silane and e.g. butyne.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Butyne has an unsaturated (triple) bond.  Kanai ‘554 describes a device and methods for vapor deposition of films (e.g. Column 5 Lines 51 – 62).  The method is used to deposit silicon containing films (Column 6 Lines 20-30), said silicon containing films further optionally containing carbon (Column 7 Lines 27-55).  The carbon compounds may be e.g. butyne (Column 7 Line 45), and substitution of the carbon compounds with halogen atoms is contemplated (Column 7 Lines 32-35 and Lines 45-52; chlorine expressly recognized as a halogen for selection at Column 7 Line 48).  One of two isomers of butyne is 2-butyne, which is CH3 – C (triple bond) C – CH3.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Samoilov ‘932 to use e.g. halogenated 2-butyne compounds as a carbon source as suggested by Kanai ‘554, as Samoilov ‘932 wants to form a film containing silicon and carbon using unsaturated butyne precursors and Kanai ‘554 suggests the formation of silicon and carbon containing films using halogenated unsaturated carbon-containing precursors as a suitable carbon source.  The further choice of chlorine as one of four listed halogens is also prima facie obvious from Kanai ‘554 Column 7 Line 48.
Samoilov ‘932 / Kanai ‘554 does not expressly teach or suggest wherein the silicon compound generates SiH2 radicals which react with the organic compound to form the carbon-silicon containing film (the exemplified embodiments using silane generate an arrangement of H*, SiH3*, SiH2**, and SiH*** radicals; H* radicals do not have silicon atoms).  Samoilov ‘902 PG 0050 discloses e.g. disilane as a known alternative silicon precursor for the reactions disclosed in Samoilov ‘932.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Samoilov ‘932 / Kanai ‘544 to use e.g. disilane and ethylene in the reaction process of e.g. PG 0101.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Applicant stipulates (see e.g. PG 0028 of the specification) that disilane decomposes to form SiH2 radicals.  The cited example of Samoilov ‘932 is at a temperature sufficient for the required thermal dissociation (PG 0101, 550 degrees Celsius).
Claim 2 – Samoilov ‘932 / Kanai ‘554 renders obvious the film forming method of claim 1, wherein said supplying the gas of the carbon precursor and said supplying the gas of the silicon precursor are performed concurrently (Samoilov ‘932 PG 0101, introduction of composite deposition gas including both precursors).
Claim 6 – Samoilov ‘932 / Kanai ‘554 renders obvious the film forming method of claim 1, further comprising, after said forming the carbon-silicon containing film: forming an upper layer film for suppressing a release of the halogen atom from the carbon-silicon containing film (Samoilov ‘932 PG 0140 – 0152 discloses a sequence of forming a first silicon epitaxial film (PG 0142), a first carbon-containing silicon epitaxial film (PG 0145), and a second silicon epitaxial film (PG 0148).  The second epitaxial silicon film is then etched (PG 0151).  This process is repeated until a desired thickness is formed (PG 0152).  The method is specifically intended to encapsulate the deposited film (PG 0153) to prevent contact with chlorine in the etching phase (PG 0033).  Second and subsequent repetitions of the process form upper layer films, inclusive of the first silicon epitaxial films; the silicon epitaxial films are meant to stop the penetration of chlorine to the silicon carbide film; if the film keeps chlorine out, it necessarily also keeps chlorine in.).
Claim 7 – Samoilov ‘932 / Kanai ‘554 renders obvious the film forming method of claim 6, wherein the upper layer film is a silicon film (Samoilov ‘932 PG 0140 – 0152 discloses a sequence of forming a first silicon epitaxial film (PG 0142), a first carbon-containing silicon epitaxial film (PG 0145), and a second silicon epitaxial film (PG 0148).  The second epitaxial silicon film is then etched (PG 0151).  This process is repeated until a desired thickness is formed (PG 0152).  The method is specifically intended to encapsulate the deposited film (PG 0153) to prevent contact with chlorine in the etching phase (PG 0033).  Second and subsequent repetitions of the process form upper layer films, inclusive of the first silicon epitaxial films; the silicon epitaxial films are meant to stop the penetration of chlorine to the silicon carbide film; if the film keeps chlorine out, it necessarily also keeps chlorine in.).
Claim 11 – Samoilov ‘932 / Kanai ‘554 renders obvious the film forming method of claim 1, but does not expressly teach or suggest wherein a number of silicon bonded to carbon contained in the carbon-silicon containing film is changed by adjusting a ratio of a flow rate of the silicon precursor supplied in said supplying the gas of the silicon precursor to a flow rate of the carbon precursor supplied in said supplying the gas of the carbon precursor (all cited embodiments of silicon carbon formation use consistent flow rates of gases for each deposition cycle).  Samoilov ‘932 PG 0092 discloses that the deposition processes can form graded epitaxial layers by varying the ratio of silicon source and e.g. carbon source to control the elemental concentration.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Samoilov ‘932 / Kanai ‘544 to perform graded epitaxial deposition of silicon carbon films by varying the flow ratio of silicon source to carbon source as suggested at PG 0092.  Varying the elemental concentration in the film inherently varies the number of silicon and carbon atoms present, and therefore inherently varies the number of silicon to carbon bonds present in the deposited film.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 JUL 2022, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant argues, and Examiner agrees, that the cancellation of Claim 5 overcomes the 112 rejection of said claim.
The remainder of Applicant's arguments filed 18 JUL 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 7-9) that the combination of Tsuji ‘446 / Kanai ‘554  does not teach or suggest every limitation of Claim 1 as amended.  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the teachings of Tsuji ‘446, Tsuji ‘446 is not cited for the formation of the specifically claimed radicals; Tsuji ‘446 is instead cited for the means of formation (e.g. thermal generation instead of plasma generation, PG 0034) and for the temperature of formation (up to 650 degrees Celsius, PG 0037).  The specific silicon compound for radical formation, disilane, is suggested by Yang ‘516 at Columns 14-15 as cited above.  Applicant has stipulated (PG 0028, Specification) that disilane decomposes to form SiH2 radicals at 400 degrees Celsius; since Tsuji ‘446 renders obvious temperatures up to 650 degrees Celsius, the use of disilane to form the claimed radicals is also rendered obvious.
Regarding the teachings of Kanai ‘554, butyne as recited by the reference can have the structure CH3 – C (triple bond) C – CH3.  Therefore, butyne is a hydrocarbon compound.  Kanai ‘554 expressly teaches that the hydrocarbon compounds can be halogenated (Column 7 Lines 32-35 and Lines 45-52; chlorine expressly recognized as a halogen for selection at Column 7 Line 48).  Therefore, the selection of halogens to obtain the claimed compound is held as prima facie obvious from the teachings of Kanai ‘554.
Regarding Applicant’s assertion that neither Tsuji ‘446 nor Kanai ‘554 uses the word “nucleophilic”, Examiner notes that the only possible side chains in the claimed compound are hydrogen atoms or chlorine atoms (since the carbon chain in the claimed compound is linear).  The claimed compound is rendered obvious as discussed above; therefore the side chains are rendered obvious as well.  Since the side chains are the same between the claimed compound and the prior art, the relevant nucleophilic properties are held to be the same as well.  Examiner notes that Applicant’s argument that “Claim 1 recites BAMA” is inconsistent with previous identifications of the claimed compound as BCMA.
Applicant argues (Pages 9-10) that the combination of Samoilov ‘932 / Kanai ‘554  does not teach or suggest every limitation of Claim 1 as amended.  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the teachings of Samoilov ‘932, Applicant’s recitation of the embodiment of PG 0101 ignores the modifications formerly presented in Claim 9 of the previous Office Action (said subject matter being at least partly incorporated into Claim 1 in the most recent amendment).  In particular, Samoilov ‘902 PG 0050 discloses e.g. disilane as a known alternative silicon precursor for the reactions disclosed in Samoilov ‘932.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Samoilov ‘932 / Kanai ‘544 to use e.g. disilane and ethylene in the reaction process of e.g. PG 0101.  Applicant stipulates (see e.g. PG 0028 of the specification) that disilane decomposes to form SiH2 radicals.  The cited example of Samoilov ‘932 is at a temperature sufficient for the required thermal dissociation (PG 0101, 550 degrees Celsius).  Applicant’s argument that Samoilov ‘932 fails to teach decomposing silane is not commensurate with the scope of Claim 1, as Claim 1 requires decomposing a silicon-containing compound and is not limited to silane.
Regarding the teachings of Kanai ‘554, butyne as recited by the reference can have the structure CH3 – C (triple bond) C – CH3 (2-butyne).  Therefore, butyne is a hydrocarbon compound.  Kanai ‘554 expressly teaches that the hydrocarbon compounds can be halogenated (Column 7 Lines 32-35 and Lines 45-52; chlorine expressly recognized as a halogen for selection at Column 7 Line 48).  Therefore, the selection of halogens to obtain the claimed compound is held as prima facie obvious from the teachings of Kanai ‘554.
Regarding Applicant’s assertion that neither Samoilov ‘932 nor Kanai ‘554 uses the word “nucleophilic”, Examiner notes that the only possible side chains in the claimed compound are hydrogen atoms or chlorine atoms (since the carbon chain in the claimed compound is linear).  The claimed compound is rendered obvious as discussed above; therefore the side chains are rendered obvious as well.  Since the side chains are the same between the claimed compound and the prior art, the relevant nucleophilic properties are held to be the same as well.  Examiner notes that Applicant’s argument that “Claim 1 of the subject application uses BAMA” is inconsistent with previous identifications of the claimed compound as BCMA.
Applicant has made no separate argument to the patentability of the dependent claims.  In the absence of specific arguments to the dependent claims identifying how their limitations overcome the prior art, Examiner maintains the propriety of the rejections of the dependent claims as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712